Citation Nr: 1728347	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1959 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran requested a Board hearing in his March 2013 VA Form 9, Appeal to Board of Veterans' Appeals.  However, he withdrew his hearing request in a September 2014 letter.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to obtain an adequate VA medical examination and opinion in connection with the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

The Veteran has a diagnosis of sleep apnea.  In support of his claim that his condition is related to service, he contends that his symptoms of being tired, falling asleep while watching TV, excess snoring, and holding his breath during periods of sleep were present during service, but only recently diagnosed as sleep apnea.  An April 2010 VA examination report notes a 30 year history of sleep apnea.  

While the Board notes that the Veteran was afforded a VA examination in April 2010, the Board finds that examination is inadequate to adjudicate the Veteran's claim.  In that regard, the examiner did not provide any opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed sleep apnea had its onset during, or is otherwise related to, his period of active duty service.  Accordingly, the Board finds that a new VA examination and opinion are warranted.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Additionally, the Board has a duty to address issues that are raised by the Veteran or the evidence of record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355  (Fed. Cir. 2009).  In that regard, the Board notes that the Veteran's representative has raised the theory of secondary service connection insofar as he contends that VA failed to address whether the Veteran's disability was secondary to "his service[-]connected condition and its treatment."  See June 8, 2017, Informal Hearing Presentation at 2.  The Board notes that service connection is presently in effect for diabetes mellitus, type II, and the law provides that service connection is warranted when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  In light of the Veteran's representative's contentions, the Board finds that a medical opinion that addresses the issue of secondary service connection is also required.  See Barr, supra.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should secure any outstanding VA medical records

2. Arrange for a VA examination to assess the nature and etiology of the Veteran's sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, including that his symptoms of being tired, falling asleep while watching TV, excess snoring, and holding his breath during periods of sleep were present during service.  

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms in service represented the onset of sleep apnea, which was not diagnosed until a later date.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred during active duty service.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated by active duty service.

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected diabetes mellitus, type II.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam order). 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

